Citation Nr: 0121621	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from January 1961 to 
January 1963.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In a July 1974 rating decision the RO denied service 
connection for schizophrenia, latent type.  It was noted that 
emotional instability reaction had also been diagnosed.  In 
September 1997 the RO declined to reopen the previously 
denied claim for service connection for a nervous condition, 
noting that the veteran had submitted medical evidence that 
tended to be duplicative of evidence that was of record at 
the time of the July 1974 decision.

Pertinent evidence associated with the claims file since the 
RO's September 1997 decision includes a private examination 
dated in June 1990 and a statement from the veteran's private 
treating physician, Pedro N. Colberg, M.D., dated in February 
2000.  The private examination report and private medical 
opinion establish that the veteran is now diagnosed with 
major depressive disorder and major depression-psychiatric 
disabilities that were not of record and, hence, not 
considered by the RO when it made its rating decision in 
September 1997.  The newly diagnosed major depression forms 
the basis of a new claim.  In Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996), the Federal Circuit held that "a claim 
based on the diagnosis of a new mental disorder, taken alone 
or in combination with a prior diagnosis of a related mental 
disorder, states a new claim, . . . when the new disorder had 
not been diagnosed and considered at the time of the prior 
Notice of Disagreement."  Inasmuch as the evidence of record 
at the time of the September 1997 decision did not include a 
diagnosis of major depression, the current appeal does not 
involve a claim to reopen, but rather an original service 
connection claim which VA is required to adjudicate de novo.  
See Ephiram, supra; see also Patton v. West, 12 Vet. App. 
272, 278 (1999).  The RO has adjudicated the current 
psychiatric issue on the basis of whether new and material 
evidence has been received sufficient to reopen a previously 
denied claim.  A remand, therefore, is necessary to accord 
the RO an opportunity to adjudicate the veteran's current 
psychiatric claim on a de novo basis.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran avers that he was treated for psychiatric 
symptoms while on active service, and that he has continually 
exhibited these symptoms from that time to the present.  
Service medical records show that the veteran was seen during 
active service in January 1962 for a condition initially 
described as possible schizophrenic reaction, paranoid type.  
The veteran reported vivid dreams of his grandmother telling 
him to kill himself.  His chief complaint, however, was that 
he did not want to return to the field.  The examining 
physician noted ideas of persecution and that he had 
difficulty with his sergeant.  This diagnosis was later 
changed to emotional instability reaction, manifested by 
dramatic and manipulative behavior.  Administrative 
separation was recommended; yet, Thorazine was prescribed for 
treatment of tension and nausea in the field.  Moreover, the 
veteran's report of separation at discharge reflects a 
discharge dated in January 1963, nearly a year following the 
initial mental hygiene consultation.  His reports of medical 
examination and history at discharge note no complaints, 
observations, or findings of any depression or nervous 
trouble.

The veteran noted in his substantive appeal that he has been 
found disabled by the Social Security Administration (SSA) in 
part because of his psychiatric disability.  And, in fact, 
the June 1990 private examination report showing a diagnosis 
of major depression appears to have been completed in 
connection with a claim for SSA benefits.  The physician 
completing the report indicated that he had treated the vet-
eran since 1989.  However, these records, as well as the 
balance of records SSA used in finding the veteran disabled, 
are not of record.  In addition, the evidence of record shows 
the veteran has received psychiatric treatment from Dr. 
Colberg since October 1995, and from Dr. Rosario since 1973.  
While some treatment records, apparently from Dr. Colberg, 
are of record, they are largely illegible.  Other records 
have not been obtained.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for psychiatric 
problems.  The RO should also request the 
appellant to authorize release of private 
medical records to VA.  The RO should 
request that all identified health care 
providers furnish eligible copies of all 
medical records of treatment accorded the 
veteran for his psychiatric disabilities.  
In particular, the RO should obtain any 
and all records of treatment that may 
have been accorded the veteran for his 
psychiatric disabilities at VA Medical 
Centers (MCs) San Juan, Puerto Rico, and 
Honolulu, Hawaii, since his discharge 
from active service in 1963.  The RO 
should further obtain any and all records 
of treatment accorded the veteran for his 
psychiatric disabilities from Drs. 
Colberg and Rosario.

2.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits as well as 
the medical records relied upon 
concerning that claim.

3.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).

4.  The RO should afford the veteran an 
opportunity to procure lay statements 
from persons who may have witnessed 
symptoms of his psychiatric disability, 
from time of his discharge from active 
service to the present.

5.  The veteran should be scheduled for 
an examination to determine the nature 
and etiology of his psychiatric 
disability.  After reviewing the records 
and examining the veteran, the examiner 
should identify all psychiatric pathology 
and express an opinion as to the etiology 
and date of onset of any psychiatric 
disability that is present.  The examiner 
should state whether it is as likely as 
not that any currently diagnosed 
psychiatric disability began during the 
veteran's military service or is related 
to any incident of such service.

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is reminded that it is his 
responsibility to report for schedule examination and to 
cooperate in the development of his case, and that the 
consequences of failing to report for VA examination without 
good cause may include denial of his claim.  38 C.F.R. 
§ 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

